Case 2:20-cv-00132-SPC-NPM Document 27 Filed 03/10/21 Page 1 of 8 PageID 110




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

ZEBELEDE GARRISON,

             Plaintiff,

v.                                               Case No: 2:20-cv-132-SPC-NPM

JAMES FOSTER,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is Defendant James Foster’s Motion to Dismiss

Plaintiff’s Complaint (Doc. 20) and Plaintiff Zebelede Garrison’s Response

(Doc. 23).

                                   BACKGROUND

       Garrison, a prisoner at Charlotte Correctional Institution, sues Foster, a

correction officer, for unnecessary force under the Eighth Amendment of the

United States Constitution. The Court recounts the factual background as

pled in Garrison’s Complaint, which it must take as true to decide whether the




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00132-SPC-NPM Document 27 Filed 03/10/21 Page 2 of 8 PageID 111




Complaint states a plausible claim. See Chandler v. Sec’y Fla. Dep’t of Transp.,

695 F.3d 1194, 1198-99 (11th Cir. 2012).

      On November 18, 2019, Garrison was receiving a shave and haircut.

Someone called Garrison’s name, and Garrison looked around to see who it

was. Foster forced Garrison’s head straight, and Garrison asked, “what is you

doing?” (Doc. 1 at 13). Foster then slammed Garrison—who was in hand

restraints—onto the ground and elbowed Garrison in the jaw. While Garrison

was on the ground, Foster bent his right index and middle fingers back until

they were out of their sockets. Garrison also claims Foster ordered Garrison

“to tell everyone inside the wing to shut the fuck up or he was going to kill

[Garrison] as he tried to puncture a hole in [Garrison’s] Adam’s apple” and

impaired Garrison’s ability to breathe. (Doc. 1 at 14). After 5 or 10 minutes,

Garrison was pulled up from the ground. He then went to medical and reported

his injuries, which included a swollen and black right eye, swollen and

dislocated fingers, back and neck pain, and bruises and cuts.

      Garrison seeks an injunction ordering Foster to pay compensatory and

punitive damages. Foster moves to dismiss the Complaint for failure to state

a claim for injunctive relief and damages, and he raises qualified immunity

and Eleventh Amendment immunity.




                                       2
Case 2:20-cv-00132-SPC-NPM Document 27 Filed 03/10/21 Page 3 of 8 PageID 112




                            LEGAL STANDARD

      When considering a motion to dismiss under Rule 12(b)(6), courts must

accept all factual allegations in the complaint as true and view them in a light

most favorable to the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The preferential standard of review, however, does not let all pleadings

adorned with facts survive to the next stage of litigation. The Supreme Court

has been clear on this point – a district court should dismiss a claim when a

party does not plead facts that make the claim facially plausible. See Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when

a court can draw a reasonable inference, based on facts pled, that the opposing

party is liable for the alleged misconduct. See Iqbal, 556 U.S. at 678. This

plausibility standard requires “more than a sheer possibility that a defendant

has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 557 (internal quotation

marks omitted)). And a plaintiff must allege more than labels and conclusions

amounting to a formulaic recitation of the elements of a cause of action.

Twombly, 550 U.S. at 555.

      Garrison files his Complaint under 42 U.S.C. § 1983. To state a § 1983

claim, a plaintiff must allege that (1) the defendant deprived him of a right

secured under the Constitution or federal law, and (2) the deprivation occurred

under color of state law. Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir.

2011) (citing Arrington v. Cobb Cty., 139 F.3d 865, 872 (11th Cir. 1998)). In




                                       3
Case 2:20-cv-00132-SPC-NPM Document 27 Filed 03/10/21 Page 4 of 8 PageID 113




addition, a plaintiff must allege and establish an affirmative causal connection

between the defendant’s conduct and the constitutional deprivation. Marsh v.

Butler Cty., Ala., 268 F.3d 1014, 1059 (11th Cir. 2001).

                                DISCUSSION

      A. Failure to State a Claim

      Foster argues Garrison’s claim fails under the Prison Litigation Reform

Act (PLRA), which requires prisoner-plaintiffs to show a physical injury or

commission of a sexual act before recovering for mental or emotional injury.

42 U.S.C. § 1997e(e). To avoid this bar on recovery, “a prisoner’s alleged

physical injury must be more than de minimis, but need not be significant.”

Furman v. Warden, 827 F. App’x 927, 933 (11th Cir. 2020) (internal citations

and quotations marks omitted). The Eleventh Circuit adopted the de minimis

standard “in light of the PLRA’s ‘essential purpose’—'to curtail frivolous and

abusive prisoner litigation’—and of ‘our basic understanding that routine

discomfort is part of the penalty that criminal offenders pay for their offenses

against society.’” Id. (quoting Harris v. Garner, 190 F.3d 1279, 1286 (11th Cir.

1999)). Foster asserts that Garrison’s alleged injuries are de minimis. The

Court disagrees.

      “[N]ot every malevolent touch by a prison guard gives rise to a federal

cause of action.” Hudson v. McMillian, 503 U.S. 1, 9 (1992). Injuries that

reflect “no more than the kind of ‘routine discomfort’ associated with




                                       4
Case 2:20-cv-00132-SPC-NPM Document 27 Filed 03/10/21 Page 5 of 8 PageID 114




incarceration fail to satisfy the de minimis threshold.” Furman, 827 F. App’x

at 933). Injuries that exceed the threshold “go beyond ‘routine discomfort’ and

often include injuries requiring medical attention or resulting in permanent

injury.” Id. In Hudson, a prisoner sought compensatory damages after two

officers repeatedly punched and kicked him while he was in handcuffs and

shackles. Hudson, 503 U.S. at 4. The Supreme Court found that the resulting

injuries—bruises, swelling, loosened teeth, and a cracked dental plate—were

not de minimis. Id. at 10. Garrison’s alleged injuries—a black and swollen

eye, swollen and dislocated fingers, neck and back pain, and bruises and cuts—

are similar to Hudson’s.      These injuries exceed the routine discomfort

associated with incarceration and thus are not merely de minimis. Thus, the

PLRA does not bar Garrison’s request for damages.

      Foster also challenges Garrison’s request for injunctive relief. Equitable

relief—like an injunction—is unavailable when there is an adequate legal

remedy—like monetary damages. Rosen v. Cascade Intern’l, Inc., 21 F.3d 1520

(11th Cir. 1994). Garrison does not request true injunctive relief. Rather, he

seeks, “a preliminary and permanent injunction ordering defendant Sgt. J.

Foster to pay” compensatory and punitive damages. (Doc. 1 at 5). Requesting

monetary damages in the form on injunctive relief is untenable. Thus, reading

the Complaint liberally, the Court interprets Garrison’s prayer for relief as one

for money damages, not an injunction.




                                        5
Case 2:20-cv-00132-SPC-NPM Document 27 Filed 03/10/21 Page 6 of 8 PageID 115




      B. Qualified Immunity

      “Qualified immunity protects government officials from individual

liability unless they violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Snorton v. Owens,

808 F. App’x 814, 820 (11th Cir. 2020). An official invoking qualified immunity

must first show he was acting within the scope of his discretionary authority.

The burden then shifts to the plaintiff to show: (1) the official violated a federal

statutory or constitutional right; and (2) the unlawfulness of the official’s

conduct was clearly established at the time of the alleged violation. Id. at 820-

21.

      Garrison claims Foster used excessive force in violation of the Eighth

Amendment.       The Eighth Circuit prohibits prison officials from “the

unnecessary and wanton infliction of pain.” Whitley v. Albers, 475 U.S. 312,

319 (1986) (internal citation and quotation marks omitted). The core inquiry

is “whether force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.” Id at 320.

      Garrison pleads that Foster slammed him to the ground, elbowed him in

the jaw, bent two fingers out of their sockets, choked him, and threatened to

kill him, all prompted by an innocuous question Garrison asked while in hand

restraints. Making all reasonable inferences in Garrison’s favor, the Court

finds that these allegations plausibly show a violation of Garrison’s Eighth




                                         6
Case 2:20-cv-00132-SPC-NPM Document 27 Filed 03/10/21 Page 7 of 8 PageID 116




Amendment rights. And the unlawfulness of the alleged conduct was clearly

established by Supreme Court precedent. See Wilkins v. Gaddy, 559 U.S. 34,

38-39 (2010) (allegations that a correction official “punched, kicked, kneed,

choked, and body slammed” the plaintiff supported an Eighth Amendment

excessive-force claim). At this point in the case, the Court does not find that

qualified immunity protects Foster from this suit.

      C. Eleventh Amendment Immunity

      The Eleventh Amendment protects a state from being sued by its citizens

in federal court. Manders v. Lee, 338 F.3d 1304, 1308 (11th Cir. 2003). Foster

raises Eleventh Amendment sovereign immunity to the extent Garrison sues

Foster in his official capacity.

      The Complaint does not explicitly state whether Garrison sues Foster in

his individual or official capacity. In such cases, “courts must look to ‘the

course of the proceedings’ which will ‘typically indicate the nature of the

liability sought to be imposed.’” Hobbs v. Roberts, 999 F.2d 1526, 1528 (11th

Cir. 1993) (quoting Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985)). “[T]he

question is whether the plaintiff is reasonably seeking relief from the state

coffers or from the individual’s assets.” Gamble v. Fla. Dep’t of Health and

Rehab. Servs., 779 F.2d 1509, 1518 (11th Cir. 1986).

      Garrison’s prayer for relief clarifies that he sues Foster in his individual

capacity only. He specifically requests that Foster pay compensatory and




                                        7
Case 2:20-cv-00132-SPC-NPM Document 27 Filed 03/10/21 Page 8 of 8 PageID 117




punitive damages, and he requests no relief from state coffers. Thus, Foster is

not protected by Eleventh Amendment immunity.

        Accordingly, it is now

        ORDERED:

        Defendant James Foster’s Motion to Dismiss Plaintiff’s Complaint (Doc.

20) is DENIED. Foster must answer the Complaint on or before March 23,

2021.

        DONE and ORDERED in Fort Myers, Florida on March 10, 2021.




SA: FTMP-1
Copies: All Parties of Record




                                       8
